                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

PMI NEBRASKA, LLC,

                      Plaintiff,                                     4:18CV3126

        vs.                                                    AMENDED FINAL
                                                             PROGRESSION ORDER
DAVID NORDHUES, an Individual; CHRIS
GOLICK, an Individual; and PRECISION AG
CONSTRUCTION, LLC, a Nebraska Limited
Liability Company;

                      Defendants.

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend Deadlines.
(Filing No. 65.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The pretrial conference scheduled for January 21, 2021 is canceled.

       2)     A telephonic conference to discuss the status of case progression and the parties’
              interest in settlement will be held with the undersigned magistrate judge on
              October 19, 2020 at 3:00 p.m. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference. (Filing No. 53.)

       3)     A telephonic conference to discuss the status of case progression and trial and
              pretrial conference setting will be held with the undersigned magistrate judge on
              December 15, 2020 at 3:00 p.m. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference. (Filing No. 53.)

       4)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
              October 18, 2019.

       5)     The deadlines for the plaintiffs to move to amend pleadings or add parties is
              November 15, 2019. Defendants do not anticipate moving to amend pleadings or
              add parties.

       6)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is June 25, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by July 9, 2020

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.
         7)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the Plaintiff/Counterclaim Defendants: April 14, 2020
                            For the Defendants/Counterclaim Plaintiffs: May 15, 2020
                            Rebuttal:                                   June 12, 2020

         8)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the Plaintiff/Counterclaim Defendants: May 15, 2020
                            For the Defendants/Counterclaim Plaintiffs: July 14, 2020
                            Plaintiff/Counterclaim Defendants rebuttal: September 14, 2020

         9)       The deposition deadline is October 13, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         10)      The deadline for filing motions to dismiss and motions for summary judgment is
                  December 8, 2020.

         11)      The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is October 13, 2020.

         12)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         13)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         14)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
Dated this 16th day of January, 2020.
                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
